PiNNEY, J.
The special verdict in this case is fatally de-. fective. The plaintiff was not entitled to recover damages-against the defendant because he suffered injuries while in the defendant’s employ. Before he could recover, it must, have appeared that the defendant’s negligence was the proximate cause of such injury. Whether the defendant’s negligence was the proximate cause of the injury was the real question, much contested on the trial, and there was no finding upon this vital point. The finding does not embrace the entire issue, and does not sustain the judgment given for the *595plaintiff, and the judgment must therefore be reversed. McGowan v. C. & N. W. R. Co. 91 Wis. 147, 155; Davis v. C., M. & St. P. R. Co., ante, p. 470.
Several other questions were presented By the record, and fully discussed; but as they may not arise on another trial, when other evidence may be produced, it is not deemed necessary to express any opinion in respect to them.
By the Gourt.— The judgment of the superior, court is reversed, and the cause is remanded for a new trial.